      Case 2:20-cv-02018-JCZ-DPC Document 94 Filed 07/27/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

  BRIGHTERGY LOUISIANA, LLC                                    CIVIL ACTION


  VERSUS                                                       NO: 20-2018

  GALCAN ELECTRIC & GENERAL                                    SECTION: "A" (2)
  CONTRACTING, LLC


                                 ORDER AND REASONS

       The following motion is before the Court: Motion for Partial Summary

Judgment (Rec. Doc. 86) filed by the Defendant, third-party plaintiff, and plaintiff in

counter-claim, GalCan Electric & General Contracting, LLC (“GalCan”). The plaintiff,

Brightergy Louisiana, LLC d/b/a Influent Energy (“Influent”), opposes the motion. The

motion, submitted for consideration on July 21, 2021, is before the Court on the briefs

without oral argument.

       On October 2, 2017, Influent and Entergy New Orleans, Inc. (“Entergy”) entered

into a contract for Distributed Generation Program Engineering, Procurement, and

Construction pertaining to the installation of solar panels at various sites. The Court will

refer hereinafter to this contract as “the Master Agreement.” (Rec. Doc. 50-4, Exhibit A).

       To effectuate the project, Entergy leased the rooftop of buildings owned by the

New Orleans Regional Transit Authority (“RTA”) for the installation of solar panels.

       Influent then entered into a Subcontract Agreement with GalCan (Rec. Doc. 50-4,

Exhibit B) in order to satisfy its obligations under the Master Agreement. The Master

Agreement is an exhibit to the Subcontract Agreement, and that latter document makes


                                              1
      Case 2:20-cv-02018-JCZ-DPC Document 94 Filed 07/27/21 Page 2 of 5




clear that GalCan was bound by each and every covenant, obligation, and provision

contained in the Master Agreement, to the same extent that Influent was bound. One of

the Master Agreement’s provisions was an obligation to ensure that no liens of any kind

were created on the property at issue in the contract.

       Influent ultimately became dissatisfied with GalCan’s performance under the

Subcontract Agreement and it terminated that contract on March 16, 2020. On June 18,

2020, GalCan filed a Labor and Material Lien and Statement of Claim (at times “the

Lien”) against property located at 8225 Willow Street in New Orleans stating that

$347,499.09 is owed. The Willow Street property is owned by RTA.1 Influent was

required to file a release bond in the amount of $434,373.86 in order to secure release

of GalCan’s lien.2 (Rec. Doc. 50-6, Exhibit C).

       Influent filed the main demand against GalCan to pursue damages for breach of

contract and to challenge the lien that GalCan filed against RTA’s property on Willow

Street, which Influent contends was done in breach of the Subcontract Agreement.

GalCan answered the complaint and it filed (in addition to a counterclaim against

Influent) third-party demands against Entergy New Orleans, Inc. and RTA.

       On January 25, 2021, the Court denied Influent’s motion for summary judgment

explaining why Influent could not obtain judgment as a matter of law on its breach of

contract claim (the specific breach being GalCan’s filing of the Lien) at that time. (Rec.


1
  As the Court has previously noted, there are references in the record to property located at
8201 Willow Street in New Orleans. This case involves the Lien filed against the property
located at or near 8225 Willow Street in New Orleans, which is RTA’s Carrollton Station.
2
 Influent advises that it risked not being paid by Entergy as a result of GalCan’s lien against
RTA’s property.

                                                2
      Case 2:20-cv-02018-JCZ-DPC Document 94 Filed 07/27/21 Page 3 of 5




Doc. 60, Order and Reasons).

       On March 11, 2021, the Court granted in part and denied in part GalCan’s motion

for partial summary judgment on the issue of indemnity under Sections 10 and 11 of the

Subcontract Agreement. (Rec. Doc. 77, Order and Reasons).

       GalCan now moves for partial summary judgment on the issue of whether it was

subject to a binding contractual prohibition on filing the Lien on the Willow Street

property. The basis of GalCan’s motion is that the Master Agreement was a nullity

because Influent did not have a contractor’s license when it executed the contract with

Entergy.

       Summary judgment is appropriate only if "the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any," when viewed

in the light most favorable to the non-movant, "show that there is no genuine issue as to

any material fact." TIG Ins. Co. v. Sedgwick James, 276 F.3d 754, 759 (5th Cir. 2002)

(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986)).

       The Court is persuaded that GalCan’s motion for partial summary judgment

presents a legal issue of contractual interpretation, and that no facts material to the

contractual analysis are in dispute. For purposes of the instant motion, the Court will

assume without deciding that the Master Agreement between Entergy and Influent was

a nullity since Influent did not have a contractor’s license when the agreement was

executed. The Court further assumes that the Master Agreement is not subject to cure

or ratification even though Entergy and Influent continued to perform under the




                                             3
       Case 2:20-cv-02018-JCZ-DPC Document 94 Filed 07/27/21 Page 4 of 5




agreement after Influent had obtained the proper license.3

       If the only point of incorporation for the lien prohibition from the Master

Agreement was in Part I (SERVICES) of the Subcontract Agreement, then GalCan

might be entitled to relief. That provision states in pertinent part: “Subcontractor shall

be bound to the same extent that Influent Energy is bound by each and every

covenant, obligation and provision of said master Agreement . . . .” (Rec. Doc. 64-2

at 3) (emphasis in original). The “to the same extent” language might be determinative.

But the foregoing language is not the only point of incorporation for the lien prohibition

from the Master Agreement because the Terms and Conditions of the Subcontract

Agreement state in § 1: “Subcontractor agrees that all the terms and conditions of

the Master Agreement applicable to the provision of the Services are hereby

incorporated by reference into this Agreement, and Subcontractor hereby agrees

to comply with all applicable terms and conditions in the Master Agreement.“ (Id.

at 5) (emphasis in original). The Court agrees with Influent’s contention this language

expressly incorporated the terms and conditions of the Master Agreement into the

parties’ subcontract if they had been “re-typed” into the document and without regard to

whether the Master Agreement itself was enforceable by either of the parties to that

agreement.

       In sum, the motion for partial summary judgment is denied.

       Accordingly, and for the foregoing reasons;

       IT IS ORDERED that the Motion for Partial Summary Judgment (Rec. Doc.


3
 It is the Court’s understanding that Influent had obtained the proper license by the time that it
entered into the Subcontract Agreement with GalCan.

                                                 4
      Case 2:20-cv-02018-JCZ-DPC Document 94 Filed 07/27/21 Page 5 of 5




86) filed by the Defendant, third-party plaintiff, and plaintiff in counter-claim, GalCan

Electric & General Contracting, LLC, is DENIED as explained above.

       July 26, 2021


                                             JAY C. ZAINEY
                                      UNITED STATES DISTRICT JUDGE




                                              5
